DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on September 16, 2021.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant points to the newly added claim language and submits that ordering a set of arrival times to provide a solution to a linear programming problem, based on a number of items to be transferred, is not abstract.  In support of this argument, Applicant further states that the ordering of arrival times to provide a solution to a problem based on a number of items to be transferred is not a factor that can be classified as a method of organizing human activity.  Examiner disagrees.  The point of the problem-solving here is to schedule arrival times for suppliers at a transportation hub.  This encompasses having human drivers and human 
Applicant further argues that considering arrival time preferences for a multitude of suppliers is not a mathematical or abstract concept because actor variables are evaluated, namely, whether the arrival of a first actor before a second actor is possible or not possible due to infeasibilities, for example, an actor being delayed in transit.  In response, the details of how the problem is solved do not change Examiner’s 101 analysis here:  Abstract ideas under 101 guidance are set forth as subject matter which falls under various groupings, one of which is certain methods of organizing human activity.  As Examiner explained in the 101 rejections, subject matter in Applicant’s claims fits the description of the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea in the form of a certain method of organizing human activity.  This conclusion is not affected by the details for solving the scheduling problem that Applicant has argued here.  Thus, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues that determining the possibility of whether one actor arrives before another is a practical application of the presently claimed method.  In support of this argument, Applicant states that it is a practical application because upon the determination of arrivals between two or more actors (no infeasibilities), a partial order is established, and such a partial order is used to determine a next step in the method (the complete order).  In response, according to the 101 guidance, the determination of whether a claim integrates an abstract idea into a practical application is made using various considerations, such as whether there is an improvement to a 
Applicant next argues that, for a large enough number of actors, a heuristic approach may be used to solve a linear ordering problem that maximizes the number of actors without causing an infeasibility in the order; Applicant states that this is also a practical application of the presently claimed method because a more realistic number of actors is accounted for in the linear ordering problem.  Even if the algorithm is indeed quite effective at scheduling for a large number of actors, this does not render patent-eligibility because the improvement would come entirely from the abstract idea itself.  Although implemented by a computer, the computer itself behaves generically and does not have special features that allow it to contribute to the effective scheduling.  Under 101 guidance, an improvement for patent-eligibility purposes cannot come entirely from the abstract idea.  For at least this reason, Examiner does not find this Applicant argument to be persuasive.
Regarding the BIOS example referenced by Applicant, the MPEP states:  “a method for loading BIOS into a local computer system which has a system processor and volatile memory and non-volatile memory, the method comprising the steps of: responding to powering up of the local computer system by requesting from a memory location remote from the local computer system the transfer to and storage in the volatile memory of the local computer system of BIOS configured for effective use of the local computer system, transferring and storing such BIOS, and transferring control of 
Applicant further argues that Applicant’s claim language takes the claim out of the realm of the abstract because of the ordering of the allocated arrival times, based on parameters (number of items), for use in a linear programming problem.  Examiner does not find this argument to be persuasive because it does not follow the 101 guidance with respect to applying the various considerations under Step 2A, Prong 2, of the 101 analysis.  That framework is intended to provide a methodology to making such determinations.
Applicant next references the computing components in the claims as rendering patent-eligibility; however, they do not do so because they are described generically and behave in their generic way (for example, processing data as a computer typically would).
As discussed earlier, the computer in combination with the algorithm (as described on p. 11 of Applicant’s remarks) does not render patent-eligibility here, at least because any improvement would be entirely via the abstract-idea algorithm, with the computing components merely performing generically.  In addition, it is possible to view any scheduling improvement as a business-process-type improvement, as 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 10, and 16, Claim(s) 1, 10, and 16 recite(s):
- collecting an arrival time preference from one or more suppliers of a hub-and-spoke network;
- determining an equilibrium arrival time solution for each of the one or more suppliers;
- determining, using the equilibrium arrival time solution for each of the one or more suppliers, a set of allocated arrival times at a hub for each of the one or more suppliers;
- collecting an updated arrival time preference from each of the one or more suppliers;
- determining, using the updated arrival time preference from each of the one or more suppliers, a subsequent equilibrium arrival time solution for each of the one or more suppliers;
- determining, using the subsequent equilibrium arrival time solution for each of the one or more suppliers, a subsequent set of allocated arrival times at the hub for each of the one or more suppliers;
- a scheduler using an approximation algorithm to solve problems for partial solutions to order the allocated arrival times for each of the one or more suppliers in a linear ordering problem to compute a value for scheduling, based on the subsequent set of allocated arrival times, an arrival time at the hub for each of the one or more suppliers, wherein the subsequent set of allocated arrival times is particularly ordered to provide a feasible solution to a linear programming problem from a maximized summation of updated sequential changes to state based on a number of items to be transferred to or from each of the one or more suppliers;
- outputting, at the hub, the scheduled arrival time for each of the one or more suppliers.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  organizes part of a logistics network, which commonly would be a commercial/business activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  organizes interactions between suppliers and the hub operator, each party possibly involving humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
NOTE:  Dependent claims 7 and 14 add elements/limitations which fall under the abstract-idea grouping of “Mathematical Concepts.”  These limitations also add on to the limitations that comprise the “Certain methods of organizing human activity” described above.

- collecting data via input; implemented as part of a programmable logic device; a computation segment having circuitry with one or more processors and associated memories including computer readable code; user input; display output; outputting at a display; a computer system, comprising: one or more memories having computer readable code; one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform; a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-9 and 11-15, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  
- outputting by transmitting (claims 2-3);
- outputting by displaying on a graphical user interface (claims 9 and 15).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 4 merely adds that certain data is collected based on a time period.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Shao, US 10867261 B2 (method of generating an optimized ship schedule to deliver liquefied natural gas);
b.  daCosta, US 9172738 B1 (collaborative logistics ecosystem: an extensible framework for collaborative logistics);
c.  Mintz, US 7103470 B2 (method and system for mapping traffic predictions with respect to telematics and route guidance applications). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628